DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2022 was considered by the examiner.
Allowable Subject Matter
Claims 1-12 and 14-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a lens element comprising “for every circular 
Specifically regarding the allowability of independent claim 16:  The prior art of record does not disclose or suggest a lens element comprising “wherein the at least two non-contiguous optical elements are configured so that along at least one section of the lens element a mean sphere of the at least two non-contiguous optical elements increases from a center of said section towards a peripheral part of said section”, along with other claim limitations.
Specifically regarding the allowability of independent claim 17:  The prior art of record does not disclose or suggest a lens element comprising “wherein for at least one zone having a radius comprised between 2 and 4 mm including a geometrical center located at a distance of a framing reference that faces a pupil gazing straight ahead in standard wearing conditions greater or equal to said radius + 5mm, a ratio between a sum of areas of parts of the at least two optical elements located inside said zone and an area of said zone is comprised between 20% and 70%”, along with other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. To et al. (US 2020/0159044) is cited to show similar lens elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872